DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9,874,682) in view of Miyazaki (US 9,025,106), both of record.

Regarding claim 1, Matsumoto discloses a backlight module (see Figs. 1-8), comprising:
a back plate (3+44) including a bottom plate (441) and side walls (3, 442), wherein the bottom plate and the side walls form a receiving cavity (see Figs. 1-8);
a light source (43) disposed within the receiving cavity;

an optical film (2, or any one of 21) disposed within the receiving cavity and located on a light-out surface (411) of the light-guiding member; and
a fixed frame (12) disposed on the side walls;
wherein at least one of the side walls is provided with an avoidance gap (S1 at 32, Figs. 1-4, or S2 at 35 or 36, Figs. 5-8) and supporting protrusions (31 and 33, Figs. 1-4, or 31 and 34, Figs. 5-8) located at both sides (e.g., opposite sides in Figs. 4, 7 and 8) of the avoidance gap, a disposed location of the avoidance gap corresponds to a site of the optical film (see Figs. 1, 2, 4 and 6-8), a height of the avoidance gap is greater than or equal to a thickness of the optical film (col. 6, lines 9-21 and col. 9, line 55 – col. 10, line 3), and the fixed frame is disposed on the supporting protrusions (see Figs. 1-3, 5 and 6); and
wherein a width of the avoidance gap (e.g., width in Upper-Lower direction of S1 at 32, Figs. 1-4, or S2 at 35 or 36, Figs. 5-8) is less than a width of the optical film (e.g., width in Upper-Lower direction of 2, Figs. 1-8), and the optical film (2) is provided with film gaps (see annotated Fig. 1 below) at regions corresponding to the supporting protrusions (31, 33, 34), and projection of the film gaps on the bottom plate (441) is covered by projection of the fixed frame (12) on the bottom plate (see Figs. 1-3, 5 and 6).
Matsumoto fails to explicitly disclose the film gaps are formed by concave from an outer wall of the optical film to a center of the optical film.

Both Matsumoto and Miyazaki disclose a projection of the film gaps on the bottom plate is covered by projection of the fixed frame on the bottom plate (Matsumoto, Figs. 1-3, 5 and 6; Miyazaki, e.g., fixed frame 30, Figs. 1, 6, 7 and 9-11).  The mere distinction between the two is the shape of the optical film in the plan view.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the film gaps are formed by concave from an outer wall of the optical film to a center of the optical film, as in Miyazaki, into the backlight module of Matsumoto to easily mount with the frame and prevent deforming the optical sheets, thus suppressing nonuniformity of luminance (Miyazaki, col. 7, lines 8-23, col. 8, lines 6-19).


    PNG
    media_image1.png
    678
    614
    media_image1.png
    Greyscale



Regarding claim 3, Matsumoto fails to explicitly disclose wherein a difference between the width of the optical film and a total width of the film gaps is less than the width of the avoidance gap.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a difference between the width of the optical film and a total width of the film gaps is less than the width of the avoidance gap, as in Miyazaki, into the backlight module of Matsumoto to prevent deforming the optical sheets, thus suppressing nonuniformity of luminance (Miyazaki, col. 5, lines 23-31).

Regarding claim 4, Matsumoto discloses wherein the light source (43) is disposed between the light-guiding member (41) and at least one of the side walls (3, 442), or the light source is disposed between the light-guiding member and the bottom plate (see Figs. 1, 2, 4, 7 and 8).

Regarding claim 5, Matsumoto discloses wherein the avoidance gap is shaped as a recess (see Figs. 1, 2, 4 and 6-8).

Regarding claim 6, Matsumoto discloses wherein the backlight module further comprises a reflection sheet (42) disposed within the receiving cavity and located between the light-guiding member (41) and the bottom plate (441) (see Figs. 1-3, 5 and 6).

Regarding claim 11, Matsumoto discloses a liquid crystal module (see Figs. 1-8), comprising:

a liquid crystal display panel (11; col. 5, lines 9-10) fixed on the fixed frame (see Figs. 1-3, 5 and 6);
wherein at least one of the side walls is provided with an avoidance gap S1 at 32, Figs. 1-4, or S2 at 35 or 36, Figs. 5-8) and supporting protrusions (31 and 33, Figs. 1-4, or 31 and 34, Figs. 5-8) located at both sides (e.g., opposite sides in Figs. 4, 7 and 8) of the avoidance gap, a disposed location of the avoidance gap corresponds to a site of the optical film (see Figs. 1, 2, 4 and 6-8), a height of the avoidance gap is greater than or equal to a thickness of the optical film (col. 6, lines 9-21 and col. 9, line 55 – col. 10, line 3), and the fixed frame is disposed on the supporting protrusions (see Figs. 1-3, 5 and 6); and
wherein a width of the avoidance gap (e.g., width in Upper-Lower direction of S1 at 32, Figs. 1-4, or S2 at 35 or 36, Figs. 5-8) is less than a width of the optical film (e.g., width in Upper-Lower direction of 2, Figs. 1-8), and the optical film (2) is provided with film gaps (see annotated Fig. 1 above) at regions corresponding to the supporting protrusions (31, 33, 34), and projection of the film gaps on the bottom plate (441) is covered by projection of the fixed frame (12) on the bottom plate (see Figs. 1-3, 5 and 6).

However, Miyazaki discloses a liquid crystal module (see Figs. 1-7), wherein the film gaps (17, Fig. 4) are formed by concave from an outer wall of the optical film (18, or 13-16) to a center of the optical film (see Fig. 4).
Both Matsumoto and Miyazaki disclose a projection of the film gaps on the bottom plate is covered by projection of the fixed frame on the bottom plate (Matsumoto, Figs. 1-3, 5 and 6; Miyazaki, e.g., fixed frame 30, Figs. 1, 6, 7 and 9-11).  The mere distinction between the two is the shape of the optical film in the plan view.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the film gaps are formed by concave from an outer wall of the optical film to a center of the optical film, as in Miyazaki, into the liquid crystal module of Matsumoto to easily mount with the frame and prevent deforming the optical sheets, thus suppressing nonuniformity of luminance (Miyazaki, col. 7, lines 8-23, col. 8, lines 6-19).

Regarding claim 13, Matsumoto fails to explicitly disclose wherein a difference between the width of the optical film and a total width of the film gaps is less than the width of the avoidance gap.
However, Miyazaki discloses wherein a difference between the width of the optical film (18, or 13-16) and a total width of the film gaps (17) is less than the width of the avoidance gap (e.g., in between 11 on 10, Fig. 3) (col. 5, lines 20-31 and 52-63).


Regarding claim 14, Matsumoto discloses wherein the light source (43) is disposed between the light-guiding plate (41) and at least one of the side walls (3, 442), or the light source is disposed between the light-guiding plate and the bottom plate (see Figs. 1, 2, 4, 7 and 8).

Regarding claim 15, Matsumoto discloses wherein the avoidance gap is shaped as a recess (see Figs. 1, 2, 4 and 6-8).

Regarding claim 16, Matsumoto discloses wherein the liquid crystal module further comprises a reflection sheet (42) disposed within the receiving cavity and located between the light-guiding plate (41) and the bottom plate (441) (see Figs. 1-3, 5 and 6).

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9,874,682) in view of Miyazaki (US 9,025,106), as applied to claims 1 and 11 above, and further in view of Hirayama et al. (US 2016/0313496), hereinafter “Hirayama”, of record.

claims 7 and 17, Matsumoto in view of Miyazaki discloses the limitations of claims 1 and 11 above, but fails to explicitly disclose wherein the fixed frame includes at least one of a plastic frame, a cast aluminum part, or a sheet metal frame.
However, Hirayama discloses a backlight module and a liquid crystal module (see Figs. 1-5), wherein the fixed frame (13) includes at least one of a plastic frame, a cast aluminum part, or a sheet metal frame (para. [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the fixed frame includes at least one of a plastic frame, a cast aluminum part, or a sheet metal frame, as in Hirayama, into the backlight and liquid crystal modules of Matsumoto and Miyazaki to provide a frame having excellent thermal conductivity for effective heat dissipation to protect the display device (Hirayama, paras. [0076 and 0079]).

Regarding claim 12, Matsumoto in view of Miyazaki fails to explicitly disclose wherein the liquid crystal module further includes a touch panel fixed on the fixed frame.
However, Hirayama discloses a liquid crystal module (see Figs. 1-5) further including a touch panel (14) fixed on the fixed frame (13) (see Figs. 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch panel fixed on the fixed frame, as in Hirayama, into the liquid crystal module of Matsumoto and Miyazaki to provide a touch sensing display device for effective user interaction.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9,874,682), hereinafter “Matsumoto ‘682”, in view of Miyazaki (US 9,025,106), as applied to claims 1 and 11 above, and further in view of Matsumoto (US 2018/0095319), hereinafter “Matsumoto ‘319”, of record.

Regarding claims 8 and 18, Matsumoto ‘682 in view of Miyazaki discloses the limitations of claims 1 and 11 above, but fails to explicitly disclose wherein a bottom surface of the fixed frame is provided with fixed gaps, and the fixed frame is fixed on the side walls by the fixed gaps and the supporting protrusions.
However, Matsumoto ‘319 discloses a backlight module and a liquid crystal module (see Figs. 1-6), wherein a bottom surface of the fixed frame (3) is provided with fixed gaps (e.g., indentations on bottom surface of 3, Figs. 3, 4 and 6), and the fixed frame is fixed on the side walls (6) by the fixed gaps and the supporting protrusions (e.g., 6 at 3, Figs. 3, 4 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a bottom surface of the fixed frame is provided with fixed gaps, and the fixed frame is fixed on the side walls by the fixed gaps and the supporting protrusions, as in Matsumoto ‘319, into the backlight and liquid crystal modules of Matsumoto ‘682 and Miyazaki to securely assemble the top frame with the bottom frame for stability of the module.

Regarding claims 9 and 19, Matsumoto ‘682 in view of Miyazaki fails to explicitly disclose wherein a cross-sectional shape of the fixed gaps is at least one of a rectangle, a trapezoid, or a semicircle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a cross-sectional shape of the fixed gaps is at least one of a rectangle, a trapezoid, or a semicircle, as in Matsumoto ‘319, into the backlight and liquid crystal modules of Matsumoto ‘682 and Miyazaki to select a shape corresponding to the supporting protrusions and sidewall for secure assembly.

Regarding claims 10 and 20, Matsumoto ‘682 in view of Miyazaki fails to explicitly disclose wherein a height of the supporting protrusions is greater than or equal to a depth of the fixed gaps.
However, Matsumoto ‘319 discloses wherein a height of the supporting protrusions (e.g., 6 at indentation of 3) is greater than or equal to a depth of the fixed gaps (indentations of 3) (see Figs. 3, 4 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a height of the supporting protrusions is greater than or equal to a depth of the fixed gaps, as in Matsumoto ‘319, into the backlight and liquid crystal modules of Matsumoto ‘682 and Miyazaki to securely assemble the frames for stability.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 as amended have been considered but are moot because the new ground of rejection does not rely solely on the 
Therefore, the new ground of rejection under 35 U.S.C. 103 over Matsumoto in view of Miyazaki is considered appropriate in accordance with the amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896